Case 8:18-cv-01644-VAP-KES Document 89 Filed 05/31/19 Page 1 of 1 Page ID #:2472



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. 8:18-cv-01644-VAP-KESx                                                Date: May 31, 2019

  Title: IN RE EAGAN AVENATTI, LLP


  PRESENT:

              THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                   Denise Vo                                         Not Present
                 Courtroom Clerk                                     Court Reporter

          ATTORNEYS PRESENT FOR                             ATTORNEYS PRESENT FOR
               PLAINTIFFS:                                      DEFENDANTS:
               None Present                                      None Present



      PROCEEDINGS (IN CHAMBERS):                            Order re Contact Information for
                                                                   Michael Avenatti


          Michael Avenatti is currently listed on the Court’s docket as counsel for judgment debtor
  Eagan Avenatti, LLP. Recently, orders sent by the Court to Mr. Avenatti’s mailing and email
  address have been returned as undeliverable. (Dkt. 83, 87.) Based on underlying filings in this
  action, it appears that Mr. Avenatti has moved office locations and may have a new email
  address connected with Avenatti, LLP.

          Because Mr. Avenatti is also listed as an “interested party,” with counsel at Shulman
  Hodges & Bastian LLP appearing as counsel of record on his personal behalf, there does not
  appear to be any concern that Mr. Avenatti is not receiving actual notice of the filings in this
  action. Nevertheless, pursuant to Local Rule 83-2.4, the Court should be kept apprised of his
  current mailing and email address.

         The Clerk is directed to change the mailing address for Mr. Avenatti on the CM/ECF
  docket to the address listed for him on the California Bar website, namely: 10000 Santa Monica
  Blvd., Los Angeles, CA 90067.

                                                                         Initials of Deputy Clerk: dv
